Appeal by the defendant from a judgment of the County Court, Nassau County (Baker, J.), rendered September 12, 1983, convicting him of criminal possession of stolen property in the second degree (21 counts), and criminal possession of stolen property in the third degree (2 counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
A review of the record leads us to the conclusion that the court did not abuse its discretion in denying the defendant’s request for a competency hearing pursuant to CPL 730.30 (1). *695The psychiatric reports submitted to the court were not only dated but also failed to raise a reasonable ground upon which to conclude that there was a question as to the defendant’s competency to stand trial (see, CPL 730.10 [1]; People v Armlin, 37 NY2d 167; People v Bancroft, 110 AD2d 773; People v Moye, 105 AD2d 853). Additionally, we note that the defendant submitted a pro se pretrial motion which was relevant to the proceedings and he conferred with his counsel during the request for a hearing, which conduct lends further support to the court’s conclusion that a competency hearing was not warranted. Eiber, J. P., Kunzeman, Sullivan and Harwood, JJ., concur.